Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 5, 6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al (US 2013/0237265) in view of Meier et al (US 2010/0022261).
	Regarding claim 1, Khojastepour discloses an access point device (figure 1: AP 102) comprising:
radio frequency feed lines (Figure 1: AP 102 is in communication with the cooperating remote antennas 104 via feed lines.); and 
(Figure 1: the cooperating remote antennas 104 are shown outside of the AP 102 body.), wherein a distance between the access point device body and each of the remote antennas is greater than a preset distance (Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.), and wherein the access point device body comprises: 
a processor configured to select at least one target antenna from among the remote antennas (Claim 5: each of the access points is configured to select one of the sets of cooperating remote antennas.); and
a transceiver connected to the remote antennas via the radio frequency feed lines and configured to use the at least one target antenna for communication (Figure 1: AP 102 is in communication with the cooperating remote antennas 104 via feed lines.).
Khojastepour does not disclose the remote antennas are narrow beam, low side lobe antennas. 
Meier discloses the antenna array in figure 2 in an access point (paragraph 0060: radio coordination enables radios, such as radios in the same access point, to operate on the same radio channel. Figure 2 shows the use of an omni directional antenna 202 and directional antennas 204. The antennas and the switch are external to the transceiver. Paragraph 0060 discloses the methods described herein are suitable for use with narrow band sector antennas. Paragraph 0027 also describes these antennas in the array. 

Regarding claim 2, the combination discloses wherein the preset distance is at least 2.5 meters (m) (Khojastepour: Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.).  
Regarding claim 5, the combination discloses wherein the at least one target antenna comprises two or more target antennas, and wherein the transceiver is further configured to use the two or more target antennas to perform the communication in a multi-user multiple-input multiple-output (MU-MIMO) manner (Khojastepour: Paragraph 0011: Figure 1 is a high level block diagram of a network MIMO system. Figure 1 shows the multiple cooperating antennas 104 communicating with the mobile 106. Paragraph 0005: there are also several practical realizations of such MU-MIMO in the networking community that showcase their real world performance.).  
Regarding claim 6, Khojastepour discloses an access point device (figure 1: AP 102) comprising:
radio frequency feed lines (Figure 1: AP 102 is in communication with the cooperating remote antennas 104 via feed lines.); and 
an access point device body disposed within the access point device such that the remote antennas are located outside the access point device body (Figure 1: the cooperating remote antennas 104 are shown outside of the AP 102 body.), wherein a distance between the access point device body and each of the remote antennas is greater than a preset distance (Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.), and wherein the access point device body comprises: 
a processor configured to select at least one target antenna from among the remote antennas (Claim 5: each of the access points is configured to select one of the sets of cooperating remote antennas.); and
a transceiver connected to the remote antennas via the radio frequency feed lines and configured to use the at least one target antenna for communication (Figure 1: AP 102 is in communication with the cooperating remote antennas 104 via feed lines.).
Khojastepour does not disclose the remote antennas are narrow beam, low side lobe antennas, an omni directional antenna configured to use the omni directional antenna only for receiving data. 
Meier discloses the antenna array in figure 2 in an access point (paragraph 0060: radio coordination enables radios, such as radios in the same access point, to operate on the same radio channel. Figure 2 shows the use of an omni directional antenna 202 and directional antennas 204. The antennas and the switch are external to the transceiver. Paragraph 0060 discloses the methods described herein are suitable for use with narrow band sector antennas. Paragraph 0027 also describes these antennas in the array. Paragraph 0021 discloses at least one narrow band sector antenna and an omni directional antenna. Control logic is configured to couple the omni directional 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the antennas described by Meier into the access point of Khojastepour. The narrow band antenna will allow for focused communication and reduced noise interference in the cell and an additional antenna is available to receive data when the narrow band antenna is not available.
Regarding claim 9, Khojastepour discloses a communication method, implemented by an access point device (figure 1: AP 102) and comprising: 
selecting, at least one target antenna from among remote antennas of the access point device (Claim 5: each of the access points is configured to select one of the sets of cooperating remote antennas.), wherein there is a preset distance between each of the remote antennas and an access point device body of the access point device (Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.), and 
using, the at least one target antenna for communication (Figure 1).  
Khojastepour does not disclose the remote antennas are narrow beam, low side lobe antennas. 
Meier discloses the antenna array in figure 2 in an access point (paragraph 0060: radio coordination enables radios, such as radios in the same access point, to operate on the same radio channel. Figure 2 shows the use of an omni directional antenna 202 and directional antennas 204. The antennas and the switch are external to the transceiver. Paragraph 0060 discloses the methods described herein are suitable for 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the antennas described by Meier into the access point of Khojastepour. The narrow band antenna will allow for focused communication and reduced noise interference in the cell.
Regarding claim 10, the combination discloses wherein the at least one target antenna comprises two or more target antennas, and wherein the transceiver is further configured to use the two or more target antennas to perform the communication in a multi-user multiple-input multiple-output (MU-MIMO) manner (Khojastepour: Paragraph 0011: Figure 1 is a high level block diagram of a network MIMO system. Figure 1 shows the multiple cooperating antennas 104 communicating with the mobile 106. Paragraph 0005: there are also several practical realizations of such MU-MIMO in the networking community that showcase their real world performance.).  
Regarding claim 11, Khojastepour discloses a communication method, implemented by an access point device (figure 1: AP 102) and comprising: selecting, at least one target antenna from among remote antennas of the access point device (Claim 5: each of the access points is configured to select one of the sets of cooperating remote antennas.), wherein there is a preset distance between each of the remote antennas and an access point device body of the access point device (Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.), using the at least one target antenna for communication (Figure 1).  
Khojastepour does not disclose the remote antennas are narrow beam, low side lobe antennas, an omni directional antenna configured to use the omni directional antenna only for receiving data. 
Meier discloses the antenna array in figure 2 in an access point (paragraph 0060: radio coordination enables radios, such as radios in the same access point, to operate on the same radio channel. Figure 2 shows the use of an omni directional antenna 202 and directional antennas 204. The antennas and the switch are external to the transceiver. Paragraph 0060 discloses the methods described herein are suitable for use with narrow band sector antennas. Paragraph 0027 also describes these antennas in the array. Paragraph 0021 discloses at least one narrow band sector antenna and an omni directional antenna. Control logic is configured to couple the omni directional antenna to the wireless transceiver so as to receive a reservation frame from a peer wireless transceiver while at least one directional antenna is idle. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the antennas described by Meier into the access point of Khojastepour. The narrow band antenna will allow for focused communication and reduced noise interference in the cell and an additional antenna is available to receive data when the narrow band antenna is not available.
Regarding claims 12-16, 19 and 20, the combination discloses wherein the preset distance is at least 3 meters (m) (Khojastepour: Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.). 
Regarding claim 17, the combination wherein the transceiver is further configured to use the at least one target antenna for both receiving data and transmitting data (Khojastepour: figure 1 shows the AP utilizing the cooperating remote antennas for communication with the mobile. This communication is via a transceiver so information may be transmitted or received. Meier: figure 2 shows the wireless transceiver 102.).  
Regarding claim 18, the combination discloses wherein the at least one target antenna comprises two or more target antennas, and wherein the transceiver is further configured to use the two or more target antennas to perform the communication in a multi-user multiple-input multiple-output (MU-MIMO) manner (Khojastepour: Paragraph 0011: Figure 1 is a high level block diagram of a network MIMO system. Figure 1 shows the multiple cooperating antennas 104 communicating with the mobile 106. Paragraph 0005: there are also several practical realizations of such MU-MIMO in the networking community that showcase their real world performance.).  

2.	Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al (US 2013/0237265) in view of Meier et al (US 2010/0022261) further in view of Yunoki (US 2019/0052345).

	Yunoki discloses the base station comprising a plurality of remote antenna units as shown in figure 16. Yunoki discloses the antennas 502 and 504 on the remote antenna units comprise the same quantity of radiating elements. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antennas with the radiating elements as described by Yunoki into the remote antenna units of the combination of Khojastepour and Meier. The use of a standard antenna complexity will allow for standard transmission and reception through the use of the remote antenna units in the communication system
Regarding claim 4, the combination of Khojastepour and Meier discloses the device stated above. The combination does not disclose wherein at least two of the remote antennas comprise different quantities of radiating elements.  
	Yunoki discloses the base station comprising a plurality of remote antenna units as shown in figure 16. Yunoki discloses the antennas 502 and 504 on the remote antenna units comprise the same quantity of radiating elements. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antennas with the radiating elements as described by Yunoki into the remote antenna units of the combination of Khojastepour and Meier. The use of a standard antenna complexity will allow for standard transmission and reception through the use of the remote antenna units in the communication system

Regarding claim 7, the combination of Khojastepour and Meier discloses the device stated above. The combination does not disclose wherein all of the remote antennas comprise a same quantity of radiating elements. 
	Yunoki discloses the base station comprising a plurality of remote antenna units as shown in figure 16. Yunoki discloses the antennas 502 and 504 on the remote antenna units comprise the same quantity of radiating elements. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antennas with the radiating elements as described by Yunoki into the remote antenna units of the combination of Khojastepour and Meier. The use of a standard antenna complexity will allow for standard transmission and reception through the use of the remote antenna units in the communication system. Power consumption and antenna unit size would be the same.
Regarding claim 8, the combination of Khojastepour and Meier discloses the device stated above. The combination does not disclose wherein at least two of the at 
	Yunoki discloses the base station comprising a plurality of remote antenna units as shown in figure 16. Yunoki discloses the antennas 502 and 504 on the remote antenna units comprise the same quantity of radiating elements. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antennas with the radiating elements as described by Yunoki into the remote antenna units of the combination of Khojastepour and Meier. The use of a standard antenna complexity will allow for standard transmission and reception through the use of the remote antenna units in the communication system. Power consumption and antenna unit size would be the same.
The combination does not disclose the number of radiating elements can be different. However, the number of radiating elements are simply a design choice that will weigh the cost or power consumption of a number radiating elements against the quality requirements of that number of elements. The more elements, the more diversity and better reception of the received signal versus a higher cost and power consumption. This trade off will depend on the system requirements and the environment. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the varying number of radiating elements as described into the device of the combination of Khojastepour, Meier and Yunoki.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/9/2021